Former opinion sustained December 11, 1917.
Petition for Rehearing.
(168 Pac. 1182.)
On petition for rehearing. Former opinion sustained.
Mr. Claude McColloch and Mr. W. P. Myers, for the petition.
Mr. William E. Wilson, Mr. Lewis E. Irving, and Mr. Jos. T. Einhle, contra.
*523Department 1.
Mr. Justice Burnett
delivered the opinion of the court.
The petition for rehearing in this cause urges upon ns that the notice of election was too vague and indefinite to authorize one to be held. The particular point relied upon is that in describing the perimeter of the proposed irrigation district there is a difference between the language of the order for the election and of the notice thereof. So far as material on that subject the following extracts from the two documents are sufficient for present purposes. After stating the beginning point and giving various courses and distances the order proceeds thus:
“Thence northerly to the northwest comer of the northeast quarter of said section 31; thence easterly to the southwest corner of the southeast quarter of section 29, said township and range; thence northerly to the northwest corner of the southwest quarter of the southeast quarter of said section 29; thence easterly to the southwest corner, of the northwest quarter of the southwest quarter of section 26 in said township and range.”
In describing that part of the boundary the notice says:
“Thence northerly to the northwest corner of the northeast quarter of said section 31; thence easterly to the southwest corner of the southeast quarter of section 29, said township and range; thence northerly to the northeast comer of the southwest quarter of the southeast quarter of said section 29; thence easterly to the southwest corner of the northwest quarter of the southwest quarter of section 26 in said township and range. ’ ’
15, 16. The fault imputed to the notice is that when the description going around the proposed district arrived at the southwest comer of that 40-acre tract *524known as the southwest quarter of the southeast quarter of section 29, it did not run along its west boundary to the northwest corner thereof, as stated in the order, but went diagonally across the tract to the northeast comer and thence followed easterly the boundary line mentioned in the order for the election. A wayfaring man reading the notice of the election would observe that the boundary line described therein inclosed a body of land. If he took the trouble to compare the description in the notice with that in the order he would discover that the notice included all the land mentioned in the order and twenty acres besides, being the triangular northwest half of the “forty.” The notice is neither vague nor indefinite. It is as precise as reference to government surveys and legal subdivisions can make it. The complainants do not assert any interest in the extra twenty acres thus included. The case they present in this connection is analogous to that in Birnie v. La Grande, 78 Or. 531, 153 Pac. 415, where the plaintiff was combating a street assessment because some nonabutting property, and hence nonassessable, but in which he had no interest, was included in the taxation district. Mr. Justice Bean thus disposed of that contention:
“It does not necessarily follow, however, that, if perchance, a lot not so abutting should by mistake or otherwise be included in one assessment, the levy would be void as to the contiguous property; in other words the party whose realty is not benefited should complain, if any one, and not those who are unin-. jured.”
Remembering, as we must, that this is a contest of an election, and recalling the rule laid down in the statutes under which the proceeding was carried on to the effect that the courts “must disregard any error, ir*525regularity, informality, or omission which, does not injuriously affect the substantial rights of the parties to said proceeding,” we are constrained to hold that the error, if any, does not militate against any right of the petitioners here: Laws 1911, c. 223, p. 378, § 35. Indeed, they expressly declare in their petition that an election was held; that they are legal electors and the owners of property within the proposed irrigation district which is liable to assessment therefor; and that they each voted at the election. It is not apparent how an election could be held undér a void notice or how their property could be included in a void description.
As against the objections presented and as against the parties urging them there was no material error in the proceedings. We adhere to the former opinion.
Former Opinion Sustained.
Mr. Chiee Justice McBride, Mr. Justice Benson and Mr. Justice Harris concur.